DETAILED ACTION
1.	This communication is in response to Application No. 16/893,656 filed on June 6, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“first module” in Claim 11 and its dependents.
“second module” in Claim 11 and its dependents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claims 1, 11, and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Independent Claim 1 and its dependents recite a “first module” and a “second module” that implement a first and second neural network respectively. This limitation is insufficient because it is unclear what comprises a “first module” and “second module” such that they are able to implement a neural network, within the context of this claim and there are no further support/details describing the structure or what a module can consist of, within the applicant’s specification.
10.	Claim limitation “first module” and “second module” in Independent Claim 11 and its dependents invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant’s specification does not appear to provide sufficient structure for “first module” and “second module”. The specification simply recites the components without describing how the structure performs the entire function in the claim language. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 1 recites a processor-implemented method comprising: providing test data to a first module that implements a first neural network based on a first framework; providing the test data to a second module that implements a second neural network having a same structure as the first neural network based on a second framework; obtaining, from the first module, first data generated from the test data provided to the first module; obtaining, from the second module, second data generated from the test data provided to the second module; and comparing the first data with the second data.
	2A Prong 1: The limitation comparing the first data with the second data, as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting, “processor-implemented”, comparing data may be performed manually by a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – a processor. The processor is recited at a high-level of generality (i.e. as a generic processor able to compare the first data with the second data) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Further, the claim recites the limitation providing test data to a first module that implements a first neural network based on a first framework. The providing data to a first module step is recited at a high level of generality and amounts to merely receiving or transmitting data over a network, which is a form of insignificant extra-solution activity. Similarly, the claim recites the limitation providing the test data to a second module that implements a second neural network having a same structure as the first neural network based on a second framework. The providing data to a second module step is recited at a high level of generality and amounts to merely receiving or transmitting data over a network, which is a form of insignificant extra-solution activity. Further, the claim recites the limitation obtaining, from the first module, first data generated from the test data provided to the first module. The obtaining first data step is recited at a high level of generality and amounts to merely receiving or transmitting data over a network, which is a form of insignificant extra-solution activity. Similarly, the claim recites the limitation obtaining, from the second module, second data generated from the test data provided to the second module. The obtaining second data step is recited at a high level of generality and amounts to merely receiving or transmitting data over a network, which is a form of insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The providing data to a first module step and providing data to a second module step were considered to be insignificant extra-solution activities in Step 2A Prong 2, and thus are re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the providing data to a first module and providing data to second module steps are well-understood, routine, conventional activity is supported under Berkheimer. Further, the obtaining first data step and obtaining second data step were considered to be insignificant extra-solution activities in Step 2A Prong 2, and thus are re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the obtaining first data and obtaining second data steps are well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
	For the reasons above, Claim 1 is rejected as being directed to an abstract idea without significantly more. This rejection applies equally to dependent claims 1-9. The additional limitations of the dependent claims are addressed below. 

	Claim 2 recites the method of claim 1, wherein the obtaining of the first data from the first module comprises: obtaining first input data implemented in an operation of a layer of the first neural network and first output data generated based on the operation of the layer of the first neural network, and the obtaining of the second data from the second module comprises: obtaining second input data implemented in an operation of a layer of the second neural network and second output data generated based on the operation of the layer of the second neural network. At Step 2A Prong 2, Dependent claim 2 is just another activity that specifies the obtaining of the first and second data, which is a form of insignificant extra-solution activity. At Step 2B, the court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the obtaining first data and obtaining second data steps are well-understood, routine, conventional activity is supported under Berkheimer. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 3 recites the method of claim 2, wherein the comparing of the first data with the second data comprises: comparing the first input data implemented in the layer of the first neural network with the second input data implemented in the layer of the second neural network corresponding to the layer of the first neural network; and comparing the first output data generated as the result of the operation of the layer of the first neural network with the second output data generated as the result of the operation of the layer of the second neural network corresponding to the layer of the first neural network. At Step 2A Prong 1, Dependent claim 3 recites mental processes “comparing the first input data implemented in the layer of the first neural network with the second input data implemented in the layer of the second neural network” and “comparing the first output data generated as the result of the operation of the layer of the first neural network with the second output data generated as the result of the operation of the layer of the second neural network” such that a user may manually compare the first input data to the second input data and the first output data to the second output data. At Step 2A Prong 2 and Step 2B, the additional element of a “processor” does not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.
	
	Claim 4 recites the method of claim 2, wherein the obtaining the first data from the first module comprises: obtaining first training parameters learned during the operation of the layer of the first neural network, and the obtaining the second data from the second module comprises: obtaining second training parameters learned during the operation of the layer of the second neural network. At Step 2A Prong 2, Dependent claim 4 is just another activity that specifies the obtaining of first and second training parameters, which is a form of insignificant extra-solution activity. At Step 2B, the court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the obtaining first training parameters and obtaining second training parameters steps are well-understood, routine, conventional activity is supported under Berkheimer. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 5 recites the method of claim 4, wherein the comparing of the first data with the second data comprises comparing the first training parameters learned during the operation of the layer of the first neural network, with the second training parameters learned during the operation of the layer of the second neural network corresponding to the layer of the first neural network. At Step 2A Prong 1, Dependent claim 5 recites mental processes “comparing the first training parameters learned during the operation of the layer of the first neural network, with the second training parameters learned during the operation of the layer of the second neural network” such that a user may manually compare the first training parameters to the second training parameters. At Step 2A Prong 2 and Step 2B, the additional element of a “processor” does not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 6 recites the method of claim 1, wherein the obtaining the first data from the first module comprises: obtaining first input data implemented in a first sub-operation, which is an operation excluding an operation of a layer of the first neural network from among operations performed by the first module, and first output data output based on the first sub-operation, and the obtaining the second data from the second module comprises: obtaining second input data implemented in a second sub-operation, which is an operation excluding an operation of a layer of the second neural network from among operations performed by the second module, and second output data output based on the second sub-operation. At Step 2A Prong 2, Dependent claim 4 is just another activity that specifies the obtaining first input data, obtaining first output data, obtaining second input data, and obtaining second output data, which is a form of insignificant extra-solution activity. At Step 2B, the court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the obtaining first and second input data and obtaining first and second output data steps are well-understood, routine, conventional activity is supported under Berkheimer. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 7 recites the method of claim 6, wherein each of the first sub-operation and the second sub-operation comprises at least one of a data augmentation operation, an optimization operation, a quantization operation, and a user operation. Dependent Claim 7 is just another activity specifying the types of first and second sub-operations, such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 8 recites the method of claim 6, wherein the comparing of the first data with the second data comprises: comparing the first input data implemented in the first sub-operation with the second input data implemented in the second sub-operation corresponding to the first sub-operation; and comparing the first output data output as the result of the first sub-operation with the second output data output as the result of the second sub-operation corresponding to the first sub-operation. At Step 2A Prong 1, Dependent claim 8 recites mental processes “comparing first input data implemented in the first sub-operation with the second input data implemented in the second sub-operation” and “comparing first output data as a result of the first sub-operation with the second output data output as a result of the second sub-operation” such that a user may manually compare the first input data to the second input data and the first output data to the second output data. At Step 2A Prong 2 and Step 2B, the additional element of a “processor” does not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 9 recites the method of claim 1, wherein the comparing of the first data with the second data comprises comparing the first data with the second data in bit units. At Step 2A Prong 1, Dependent claim 9 recites mental process “comparing the first data with the second data in bit units” such that a user may manually compare the first data with the second data in bit units. At Step 2A Prong 2 and Step 2B, the additional element of a “processor” does not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 10 recites substantially the same limitations as Claim 1, in the form of a non-transitory computer-readable storage medium, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

	Independent Claim 11 recites substantially the same limitations as Claim 1, in the form of an apparatus, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.
For the reasons above, Claim 11 is rejected as being directed to an abstract idea without significantly more. This rejection applies equally to dependent claims 12-20. The additional limitations of the dependent claims are addressed below.

Claim 12 recites substantially the same limitations as Claim 2, in the form of an apparatus, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 13 recites substantially the same limitations as Claim 3, in the form of an apparatus, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 14 recites substantially the same limitations as Claim 4, in the form of an apparatus, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 15 recites substantially the same limitations as Claim 5, in the form of an apparatus, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 16 recites substantially the same limitations as Claim 6, in the form of an apparatus, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 17 recites substantially the same limitations as Claim 7, in the form of an apparatus, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 18 recites substantially the same limitations as Claim 8, in the form of an apparatus, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 19 recites substantially the same limitations as Claim 9, in the form of an apparatus, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 20 recites the apparatus of claim 11, further comprising a memory storing instructions that, when executed by the one or more processors, configure the one or more processors to perform the providing of the test data to the first module, the providing of the test data to the second module, the obtaining of the first data from the first module, the obtaining of the second data from the second module, and the comparing of the first data with the second data. At Step 2A Prong 1, Dependent claim 20 recites mental processes “comparing of the first data with the second data” such that a user may manually compare the first data with the second data. At Step 2A Prong 2 and Step 2B, the additional elements of a “memory storing instructions” and “one or more processors” does not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, also at Step 2A Prong 2, Dependent claim 4 recites providing of the test data to the first module, providing of the test data to the second module, obtaining of the first data from the first module, and the obtaining of the second data from the second module, which are forms of insignificant extra-solution activity. At Step 2B, the court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the providing of the data to the first module step, providing of the data to the second module step, obtaining of the first data from the first module step, and the obtaining of the second data from the second module step are well-understood, routine, conventional activities is supported under Berkheimer. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 1-2, 4-7, 10-12, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooi et al. (hereinafter Ooi) (US PG-PUB 20190050715).
Regarding Claim 1, Ooi teaches a processor-implemented method comprising: 
providing test data to a first module that implements a first neural network based on a first framework (Ooi, Par. [0019], “When the collected data is stored in the database 106, a computation module trains a first neural network at the third operation 108. The first neural network may be based on a machine learning framework such as Caffe, SqueezeNet, ResNet, TensorFlow, etc. For example, the first neural network may be a Caffe based neural network. The computation module at the third operation 108 may train the first neural network using the improvement strategies assembled at the first operation 102, the data collected at the second operation 104, etc.”, thus, test data is collected (refer to Par. [0017-0018] for details on data collection) and provided to a first computation module that implements a first neural network based on a first framework such as Caffe, SqueezeNet, ResNet, Tensorflow, etc.); 
providing the test data to a second module that implements a second neural network (Ooi, Par. [0020], “At the fourth operation 110, the FPGA performs real-time inferencing by implementing a second neural network configured using the data, the parameters, etc., obtained from the computation module. When the FPGA detects an error using the obtained data, parameters, etc., the FPGA determines updated parameters for the first neural network that reduce and/or otherwise eliminate the error.”, therefore, test data is provided to a second computation module that implements a second neural network) having a same structure as the first neural network based on a second framework (Ooi, Par. [0032], “In some examples, the neural networks 212, 214, 216 are the same type of neural network. In other examples, one or more of the neural networks 212, 214, 216 may be different. For example, the first and second neural networks 212, 214 may be Caffe-based neural networks while the third neural network 216 may be a TensorFlow based neural network.”, thus, the first and second neural networks may have the same structure); 
obtaining, from the first module, first data generated from the test data provided to the first module (Ooi, Par. [0028], “The computation modules 202, 204, 206 of FIG. 2 include the neural networks 212, 214, 216 to generate example outputs 226, 228, 230 including first example outputs 226, second example outputs 228, and third example outputs 230.”, thus, output is obtained from the first computation module corresponding to the first neural network); 
obtaining, from the second module, second data generated from the test data provided to the second module (Ooi, Par. [0028], “The computation modules 202, 204, 206 of FIG. 2 include the neural networks 212, 214, 216 to generate example outputs 226, 228, 230 including first example outputs 226, second example outputs 228, and third example outputs 230.”, therefore, output is obtained from the second computation module corresponding to the second neural network); and 
comparing the first data with the second data (Ooi, Par. [0088], “At block 714, the FPGA 208 determines whether neural network information from the computation module(s) is to be adjusted. For example, the FPGA neural network 302 executing at runtime 520 may generate a classification of data obtained from the first computation module 202. In such example, the FPGA neural network 302 may compare the classification of the data to a classification determined by the first neural network 212. The FPGA neural network 302 may determine that the first neural network 212 is to be updated based on the comparison.”, thus, the FPGA neural network may compare the classified data of the second FPGA neural network (details on the second FPGA neural network is disclosed in Par. [0040]) to the classified data of the first neural network).

Regarding Claim 2, Ooi teaches the method of claim 1, wherein the obtaining of the first data from the first module comprises: 
obtaining first input data implemented in an operation of a layer of the first neural network and first output data generated based on the operation of the layer of the first neural network (Ooi, Par. [0055], “FIG. 3 is a schematic illustration of an example inference design flow 300 corresponding to operation of the FPGA 208 of FIG. 2. In FIG. 3, the FPGA 208 operates an example FPGA neural network 302 including an example input layer 304, example hidden layers 306, 308, and an example output layer 310. The input layer 304 of the FGPA neural network 302 obtains data from the computation modules 202, 204, 206 of FIG. 2. For example, the input layer 304 may obtain data from the database 210 of the first computation module 202, neural network parameters associated with the first neural network 212, etc. The input layer 304 includes first example artificial neurons 312 that retrieve data such as text-based data, graphical/visual-based data, audio/speech data, etc., to the FPGA neural network 302 for processing.”, thus, as shown in Figure 3, data is fed into the input layer (label 304) from the first computation module (computation modules are discussed further in Par. [0040] and Figure 2), and then propagated through the network until reaching the output layer (label 310) where output data is generated based on the operation of the previous layers of the first neural network), and 
the obtaining of the second data from the second module comprises: 
obtaining second input data implemented in an operation of a layer of the second neural network and second output data generated based on the operation of the layer of the second neural network (Ooi, Par. [0055], “FIG. 3 is a schematic illustration of an example inference design flow 300 corresponding to operation of the FPGA 208 of FIG. 2. In FIG. 3, the FPGA 208 operates an example FPGA neural network 302 including an example input layer 304, example hidden layers 306, 308, and an example output layer 310. The input layer 304 of the FGPA neural network 302 obtains data from the computation modules 202, 204, 206 of FIG. 2. For example, the input layer 304 may obtain data from the database 210 of the first computation module 202, neural network parameters associated with the first neural network 212, etc. The input layer 304 includes first example artificial neurons 312 that retrieve data such as text-based data, graphical/visual-based data, audio/speech data, etc., to the FPGA neural network 302 for processing.”, thus, as shown in Figure 3, data is fed into the input layer (label 304) from the second computation module (computation modules are discussed further in Par. [0040] and Figure 2), and then propagated through the network until reaching the output layer (label 310) where output data is generated based on the operation of the previous layers of the second neural network).

Regarding Claim 4, Ooi teaches the method of claim 2, wherein the obtaining the first data from the first module comprises: 
obtaining first training parameters learned during the operation of the layer of the first neural network (Ooi, Par. [0046], “In some examples, the FPGA 208 is re-programmed between different tests of the neural networks 212, 214, 216. For example, the FPGA 208 may generate a first IR based on the first neural network 212, re-program itself using a first configuration to test the first IR, and generate first updated parameters for the first neural network 212 to use when updating”, thus, training parameters are generated and updated accordingly based on the operation of the first neural network), and 
the obtaining the second data from the second module comprises: 
obtaining second training parameters learned during the operation of the layer of the second neural network (Ooi, Par. [0046], “In response to generating the first updated parameters, the FPGA 208 may generate a second IR based on the second neural network 212, re-program itself using a second configuration different from the first configuration to test the second IR, and generate second updated parameters for the second neural network 214, where the second updated parameters are different from the first updated parameters.”, therefore, training parameters for the second neural network are generated and updated accordingly based on the operation of the second neural network).

Regarding Claim 5, Ooi teaches the method of claim 4, wherein the comparing of the first data with the second data comprises comparing the first training parameters learned during the operation of the layer of the first neural network, with the second training parameters learned during the operation of the layer of the second neural network corresponding to the layer of the first neural network (Ooi, Par. [0058], “In FIG. 3, the FPGA 208 accelerates the training of the neural networks 212, 214, 216 by setting the network weights of the second artificial neurons 314 and the third artificial neurons 316 based on the parameters obtained from the computation modules 202, 204, 206. For example, the FPGA 208 may obtain neural network parameters of the first neural network 212 of FIG. 2 including a network topology, network weights, etc. In such examples, the FPGA 208 may adjust the network topology of the FPGA neural network 302 to match and/or otherwise be based on the network topology of the first neural network 212. In other examples, the FPGA 208 may adjust the weights of the second artificial neurons 314 and the third artificial neurons 316 based on the network weights obtained from the first neural network 212.”, thus, the parameters obtained from the computational modules are compared and based on this comparison, the FPGA may adjust network topology).

Regarding Claim 6, Ooi teaches the method of claim 1, wherein the obtaining the first data from the first module comprises: 
obtaining first input data implemented in a first sub-operation, which is an operation excluding an operation of a layer of the first neural network from among operations performed by the first module (Ooi, Par. [0064], “In some examples, the model optimizer 506 performs horizontal and vertical layer fusion and redundant network branch pruning on the CNN model 502, the model weights 504, etc., to generate the first and second IR 508, 510. For example, the model optimizer 506 may determine that one or more layers, connections, etc., of the CNN model 502 are not used and can be removed by the model optimizer 506. In the illustrated example of FIG. 5, the model optimizer 506 feeds the reduced, quantized network corresponding to the first and second IR 508, 510 to an example inference engine 512.”, therefore, in the interest of quantizing and optimizing the neural networks, layers may be pruned and excluded from operations accordingly), and first output data output based on the first sub-operation (Ooi, Par. [0055], “FIG. 3 is a schematic illustration of an example inference design flow 300 corresponding to operation of the FPGA 208 of FIG. 2. In FIG. 3, the FPGA 208 operates an example FPGA neural network 302 including an example input layer 304, example hidden layers 306, 308, and an example output layer 310. The input layer 304 of the FGPA neural network 302 obtains data from the computation modules 202, 204, 206 of FIG. 2. For example, the input layer 304 may obtain data from the database 210 of the first computation module 202, neural network parameters associated with the first neural network 212, etc. The input layer 304 includes first example artificial neurons 312 that retrieve data such as text-based data, graphical/visual-based data, audio/speech data, etc., to the FPGA neural network 302 for processing.”, thus, as shown in Figure 3, data is fed into the input layer (label 304) from the first computation module (computation modules are discussed further in Par. [0040] and Figure 2), and then propagated through the network until reaching the output layer (label 310) where output data is generated based on the operation of the previous layers of the first neural network), and 
the obtaining the second data from the second module comprises: 
obtaining second input data implemented in a second sub-operation which is an operation excluding an operation of a layer of the second neural network from among operations performed by the second module (Ooi, Par. [0064], “In some examples, the model optimizer 506 performs horizontal and vertical layer fusion and redundant network branch pruning on the CNN model 502, the model weights 504, etc., to generate the first and second IR 508, 510. For example, the model optimizer 506 may determine that one or more layers, connections, etc., of the CNN model 502 are not used and can be removed by the model optimizer 506. In the illustrated example of FIG. 5, the model optimizer 506 feeds the reduced, quantized network corresponding to the first and second IR 508, 510 to an example inference engine 512.”, therefore, in the interest of quantizing and optimizing the neural networks, layers may be pruned and excluded from operations accordingly), and second output data output based on the second sub-operation (Ooi, Par. [0055], “FIG. 3 is a schematic illustration of an example inference design flow 300 corresponding to operation of the FPGA 208 of FIG. 2. In FIG. 3, the FPGA 208 operates an example FPGA neural network 302 including an example input layer 304, example hidden layers 306, 308, and an example output layer 310. The input layer 304 of the FGPA neural network 302 obtains data from the computation modules 202, 204, 206 of FIG. 2. For example, the input layer 304 may obtain data from the database 210 of the first computation module 202, neural network parameters associated with the first neural network 212, etc. The input layer 304 includes first example artificial neurons 312 that retrieve data such as text-based data, graphical/visual-based data, audio/speech data, etc., to the FPGA neural network 302 for processing.”, thus, as shown in Figure 3, data is fed into the input layer (label 304) from the second computation module (computation modules are discussed further in Par. [0040] and Figure 2), and then propagated through the network until reaching the output layer (label 310) where output data is generated based on the operation of the previous layers of the second neural network).

Regarding Claim 7, Ooi teaches the method of claim 6, wherein each of the first sub-operation and the second sub-operation comprises at least one of a data augmentation operation, an optimization operation, a quantization operation, and a user operation (Ooi, Par. [0043], “In some examples, the model optimizer of the FPGA 208 performs static, compilation-time analysis of the neural networks 212, 214, 216 to optimize execution on the computation modules 202, 204, 206. In some examples, the model optimizer included in the FPGA 208 performs horizontal and vertical layer fusion and redundant network branch pruning. In some examples, the model optimizer performs the fusion and pruning before quantizing the network weights of the neural networks 212, 214, 216. In some examples, the model optimizer feeds the reduced, quantized network to the inference engine, which further optimizes inference for the FPGA 208 with an emphasis on footprint reduction (e.g., a reduction in resources of the FPGA 208 used to test the neural networks 212, 214, 216).”, therefore, the operations of the neural networks may also include optimization and quantization, as the intent is to improve data training and verification of a machine learning model).

Regarding Claim 10, Ooi teaches a non-transitory computer-readable storage medium storing instructions (Ooi, Par. [0071], “As mentioned above, the example processes of FIGS. 6-7 may be implemented using executable instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium such as a hard disk drive, a flash memory, a read-only memory, a compact disk, a digital versatile disk, a cache, a random-access memory, and/or any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching of the information).”, thus a non-transitory computer-readable storage medium storing instructions is disclosed) that, when executed by a processor, cause the processor to perform the method of claim 1.
The rest of the claim language in Claim 10 recites substantially the same limitations as Claim 1, in the form of a non-transitory computer-readable storage medium, therefore it is rejected under the same rationale.
The reasons of obviousness have been noted in the rejection of Claim 1 above and
applicable herein.

Regarding Claim 11, Ooi teaches a neural network apparatus comprising: one or more processors (Ooi, Par. [0091], “FIG. 8 is a block diagram of an example processor platform 800 structured to execute the instructions of FIG. 6 to implement one of the computation modules 202, 204, 206 of FIG. 2. The processor platform 800 can be, for example, a personal computer, a workstation, a self-learning machine (e.g., a neural network), a mobile device (e.g., a cell phone, a smart phone, a tablet such as an iPad™), a personal digital assistant (PDA), a personal video recorder, a headset or other wearable device, or any other type of computing device.”, therefore, as shown in Fig. 8, one or more processors is disclosed) configured to […]
The rest of the claim language in Claim 11 recites substantially the same limitations as Claim 1, in the form of a neural network apparatus, therefore it is rejected under the same rationale.
The reasons of obviousness have been noted in the rejection of Claim 1 above and
applicable herein.

Claim 12 recites substantially the same limitations as Claim 2 in the form of an apparatus, therefore it is rejected under the same rationale.

Claim 14 recites substantially the same limitations as Claim 4 in the form of an apparatus, therefore it is rejected under the same rationale.

Claim 15 recites substantially the same limitations as Claim 5 in the form of an apparatus, therefore it is rejected under the same rationale.

Claim 16 recites substantially the same limitations as Claim 6 in the form of an apparatus, therefore it is rejected under the same rationale.

Claim 17 recites substantially the same limitations as Claim 7 in the form of an apparatus, therefore it is rejected under the same rationale.

Regarding Claim 20, Ooi teaches the apparatus of claim 11, further comprising a memory storing instructions that, when executed by the one or more processors, configure the one or more processors to perform the providing of the test data to the first module, the providing of the test data to the second module, the obtaining of the first data from the first module, the obtaining of the second data from the second module, and the comparing of the first data with the second data (Ooi, Par. [0091], “FIG. 8 is a block diagram of an example processor platform 800 structured to execute the instructions of FIG. 6 to implement one of the computation modules 202, 204, 206 of FIG. 2. The processor platform 800 can be, for example, a personal computer, a workstation, a self-learning machine (e.g., a neural network), a mobile device (e.g., a cell phone, a smart phone, a tablet such as an iPad™), a personal digital assistant (PDA), a personal video recorder, a headset or other wearable device, or any other type of computing device.”, therefore, the processor platform is structured to execute the instructions of Figure 6, which includes providing data to the relevant first/second module (label 606), obtaining data from the first/second module (label 608 – loss function is only calculated once the actual output is generated), and comparing the data to adjust the network accordingly (labels 610-616)).

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


16.	Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (hereinafter Ooi) (US PG-PUB 20190050715), in view of Charpiat et al. (hereinafter Charpiat) (“Input Similarity from the Neural Network Perspective”).
Regarding Claim 3, Ooi teaches the method of claim 2, wherein the comparing of the first data with the second data comprises: 
comparing the first output data generated as the result of the operation of the layer of the first neural network with the second output data generated as the result of the operation of the layer of the second neural network corresponding to the layer of the first neural network (Ooi, Par. [0069], “The FPGA neural network 302 may generate classifications, identify the data, etc. The FPGA neural network 302 may compare the classifications, the identifications, etc., to the classifications, the identifications, etc., generated by the first neural network 212. In such examples, the FGPA neural network 302 executing at runtime 520 may determine whether the first neural network 212 can be adjusted. The FPGA neural network 302 that is operative on the FPGA 208 may generate and transmit a network topology, neural network parameter(s), etc., to the network configurator 218 of the first computation module 202 in response to the determination.”, thus, the output generated by the second FPGA neural network may be compared to that of the first neural network, as a result of the processing the layers of each network and generating an output).

	Ooi does not explicitly disclose comparing the first input data implemented in the layer of the first neural network with the second input data implemented in the layer of the second neural network corresponding to the layer of the first neural network; and
	However, Charpiat teaches comparing the first input data implemented in the layer of the first neural network with the second input data implemented in the layer of the second neural network corresponding to the layer of the first neural network (Charpiat, Pg. 1, Abstract, “Given a trained neural network, we aim at understanding how similar it considers any two samples. For this, we express a proper definition of similarity from the neural network perspective (i.e. we quantify how undissociable two inputs A and Bare), by taking a machine learning viewpoint: how much a parameter variation designed to change the output for A would impact the output for B as well? We study the mathematical properties of this similarity measure, and show how to estimate sample density with it, in low complexity, enabling new types of statistical analysis for neural networks. We also propose to use it during training, to enforce that examples known to be similar should also be seen as similar by the network.”, thus, input data implemented in the layers of neural networks are compared for similarity and to better understand parameter variation impact on output. Further details on input similarity can be found on Pg. 2 Section 2 Similarity); and

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of claims 1 and 2 for training verification of a first neural network and second neural network by comparing the data generated by each network, as disclosed by Ooi to include the comparison of first input data implemented by the first neural network with second input data implemented by the second neural network, as disclosed by Charpiat. One of ordinary skill in the art would have been motivated to make this modification to enable more accurate training verification and achieve consistent performance of a first and second neural network by comparing the input values alongside output values, since training parameters between networks may vary, thus solely comparing output values alone would not be as informative (Charpiat, Pg. 2, Section 2.1 Similarity from the point of view of the parameterized family of functions, “Let fθ be a parameterized function, typically a neural network already trained for some task, and x,x possible inputs, for instance from the training or test set. For the sake of simplicity, let us suppose in a first step that fθ is real valued. To express the similarity between x and x, as seen by the network, one could compare the output values fθ(x) and fθ(x). This is however not very informative, and a same output might be obtained for different reasons.”)

Regarding Claim 8, Ooi teaches the method of claim 6, wherein the comparing of the first data with the second data comprises: 
comparing the first output data output as the result of the first sub-operation with the second output data output as the result of the second sub-operation corresponding to the first sub-operation (Ooi, Par. [0046], “In some examples, the FPGA 208 is re-programmed between different tests of the neural networks 212, 214, 216. For example, the FPGA 208 may generate a first IR based on the first neural network 212, re-program itself using a first configuration to test the first IR, and generate first updated parameters for the first neural network 212 to use when updating. In response to generating the first updated parameters, the FPGA 208 may generate a second IR based on the second neural network 212, re-program itself using a second configuration different from the first configuration to test the second IR, and generate second updated parameters for the second neural network 214, where the second updated parameters are different from the first updated parameters.”, thus, per optimizing and/or quantizing the neural network (described in Par. [0043]), the first and second output data and parameters may be compared and the parameters are updated accordingly based on the comparison, such that the second updated parameters may be different from the first updated parameters)

	Ooi does not explicitly disclose comparing the first input data implemented in the first sub-operation with the second input data implemented in the second sub-operation corresponding to the first sub-operation; and 
	However, Charpiat teaches comparing the first input data implemented in the first sub-operation with the second input data implemented in the second sub-operation corresponding to the first sub-operation (Charpiat, Pg. 2, Section 2.1 Similarity from the point of view of the parameterized family of functions, “Let fθ be a parameterized function, typically a neural network already trained for some task, and x,x possible inputs, for instance from the training or test set. For the sake of simplicity, let us suppose in a first step that fθ is real valued. To express the similarity between x and x, as seen by the network, one could compare the output values fθ(x) and fθ(x). This is however not very informative, and a same output might be obtained for different reasons. Instead, we define similarity as the influence of x over x, by quantifying how much an additional training step for x would change the output for xas well.”, thus, rather than solely comparing outputs, inputs are compared to determine how parameters should be tuned during an optimization operation); and 
The reasons of obviousness have been noted in the rejection of Claim 8 above and applicable herein.

Claim 13 recites substantially the same limitations as Claim 3 in the form of an apparatus, therefore it is rejected under the same rationale.

Claim 18 recites substantially the same limitations as Claim 8 in the form of an apparatus, therefore it is rejected under the same rationale.
 
17.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (hereinafter Ooi) (US PG-PUB 20190050715), in view of Uchida et al. (hereinafter Uchida) (US PG-PUB 20190294955).
Regarding Claim 9, Ooi teaches the method of claim 1. 
Ooi does not explicitly disclose wherein the comparing of the first data with the second data comprises comparing the first data with the second data in bit units.
However, Uchida teaches wherein the comparing of the first data with the second data comprises comparing the first data with the second data in bit units (Uchida, Par. [0057], “S12: The second neural network, upon receiving the weights of the averaged weight filter, outputs extracted watermark bits, which are compared with the watermark bits. Also, in the present embodiment, the second gradients ΔAE with respect to the weights of the averaged weight filter, which are regarded as variables, are obtained by backpropagation. In the following, the second gradient obtained with respect to the weight P.sub.whc of the averaged weight filter is denoted as ΔAE.sub.whc. The first neural network, upon receiving input data, outputs output data, which is compared with training labels. Also, with respect to the first neural network, the first gradients ΔE are generated by backpropagation with respect to the respective weights, as usual. In the following, the first gradient obtained with respect to the weight F.sub.nwhc is denoted as ΔE.sub.nwhc.”, thus, first and second data are compared in bit units).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of claim 1 for training verification of a first neural network and second neural network by comparing the data generated by each network, as disclosed by Ooi to include wherein the comparing of the first data with the second data comprises comparing the first data with the second data in bit units, as disclosed by Uchida. One of ordinary skill in the art would have been motivated to make this modification to enable more efficient comparison of the data, such that training verification between the first and second neural network is more accurate (Uchida, Par. [0052], “In the present embodiment, watermark bits, specifically, the number of watermark bits and the values (0 or 1) of the bits are defined in advance. In the following description, the number of watermark bits is denoted as B. As shown in FIG. 5, the information processing apparatus retains information for constituting a first neural network for a target task and a second neural network. The target task refers to a task based on the usage application of a neural network based on image recognition, speech recognition, or natural language processing, for example. The second neural network is a neural network for extracting watermark bits from values based on the weights (model parameter) of the first neural network. Note that, in the following description, the watermark bits extracted (output) by the second neural network are referred to as extracted watermark bits in order to distinguish the watermark bits extracted from the second neural network from the watermark bits that are defined in advance.”)

Claim 19 recites substantially the same limitations as Claim 9 in the form of an apparatus, therefore it is rejected under the same rationale.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Mustikovela et al. (US PG-PUB 20210150757) disclosed a first neural network and second neural network that are trained using self-supervised learning on a collection of images to predict object orientation. 
Yang et al. (US PG-PUB 20210073995) disclosed a first neural network that includes weight parameters based on one or more hyperparameter values generated by a second neural network.
Bequet et al. (US PG-PUB 20190384790) disclosed training a first neural network of a chain to generate configuration data including first trained parameters.
Gruenstein (US PG-PUB 20210117797) disclosed training a first neural network and a second neural network to identify whether a probability score satisfies a threshold value.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123